                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION



APRIL D. SEAL                                                                                         PLAINTIFF

v.                                           CIVIL NO. 18-03093

ANDREW SAUL 1, Commissioner                                                                           DEFENDANT
Social Security Administration


                                        MEMORANDUM OPINION

         Plaintiff, April D. Seal, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”) denying her claim for a period of disability and disability insurance benefits

(“DIB”) under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §

423(d)(1)(A). In this judicial review, the Court must determine whether there is substantial

evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C.

§ 405 (g).

         Plaintiff protectively filed her application on October 6, 2015. (Tr. 20). In her

application, Plaintiff alleged disability beginning on May 18, 2015, due to: degenerative disc

disease; osteoarthritis; nerve damage in her back and right foot; lymphedema; swelling in her

foot and leg; her right foot turning purple; right ankle pain; Achilles tendon pain; and an

inability to stand more than an hour and a half without pain. (Tr. 20, 225, 229). An




1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
administrative hearing was held on December 1, 2016, at which Plaintiff appeared with counsel

and testified. (Tr. 39-75).

        By written decision dated January 4, 2018, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe: diabetes

mellitus, peripheral neuropathy, osteoarthritis, degenerative disc disease, obesity, and chronic

venous insufficiency. (Tr. 22). However, after reviewing all of the evidence presented, the ALJ

determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 22-

23). The ALJ found Plaintiff retained the residual functional capacity (RFC) to perform

sedentary work as defined in 20 CFR 404.1567(a) except that she could frequently handle and

finger bilaterally and frequently operate foot controls bilaterally. (Tr. 23-28).

        The ALJ found Plaintiff would be unable to perform her past relevant work but would

be able to perform the representative occupations of document preparer, escort vehicle driver,

or some subcategories of small product assembler such as a slide-fastener-chain assembler.

(Tr. 28-29).

        Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 12, 13).

        This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314



                                                2
F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff’s sole argument on appeal is that the ALJ’s RFC determination is unsupported

by substantial evidence. (Doc. 13). More specifically, Plaintiff argues the ALJ’s finding that

she could frequently operate foot controls was entirely inconsistent with her treatment history.

Id. The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

       IT IS SO ORDERED this 27th day of November 2019.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                3
